UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2541



TOM DOLAN,

                                              Plaintiff - Appellant,

          versus


GENERAL MOTORS CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-235-A)


Submitted:   November 8, 2001            Decided:   November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sol Z. Rosen, Washington, D.C., for Appellant. M. Janet Palmer,
HARRELL & CHAMBLISS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tom Dolan appeals from the district court’s order granting

summary judgment to General Motors in Title VII discrimination

suit.   42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Dolan v. General Motors Corp., No. CA-00-

235-A (E.D. Va. Nov. 13, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2